DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species IV (drawn to Figure 8) in the reply filed on 5/28/2021 is acknowledged. Claims 10, 13, 17, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/28/2021. Additionally, claim 18 has also been withdrawn as it depends upon a withdrawn claim. 

Claim Objections
Claims 1, 5, 15, and 18 are objected to because of the following informalities:  
In claim 1, lines 9-10, “first cooling passage” should read --first cooling passages--. 
In claim 5, line 2, “first cooling passage” should read --first cooling passages--. 
In claim 5, line 4, “second cooling passage” should read –second cooling passages--. 
In claim 5, line 5, “1s” should read --is--. 
In claim 7, line 2, “an inlet of the first cooling passage” should read –an inlet of the first cooling passages--. 

In claim 11, lines 2-3, “first cooling passage” should read --first cooling passages--. 
In claim 12, lines 4, “first cooling passage” should read --first cooling passages--. 
In claim 15, line 2, “first cooling passage” should read --first cooling passages--. 
In claim 15, line 2, “mam” should read --main--. 
In claim 18, line 2, “first cooling passage” should read --first cooling passages--. 
The above changes are recommended since the claims previously recite a plurality of first and second cooling passages and to correct spelling mistakes. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 20 recites “and are positioned” in line 10. It is unclear to what the plurality of ring segments are positioned relative to. This renders the claim indefinite. For 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 14, 15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang (US 8,388,300). 
Regarding claim 1, Liang (Fig. 1, 2, and 5) discloses a ring segment (15) comprising: a shielding wall mounted to a turbine casing (11) which accommodates a turbine blade (16) and configured to face an inner circumferential surface of the turbine casing (11); a first hook part and a second hook part configured to protrude from the shielding wall toward the turbine casing (11) to be coupled to the turbine casing (11); a main cavity (19) formed between the first hook part and the second hook part; a plurality of first cooling passages configured to connect the main cavity (19) and first side surfaces facing each other of the shielding wall; a plurality of second cooling passages configured to extend in a direction crossing the first cooling passage and connect the main cavity (19) and second side surfaces facing each other of the shielding wall; and a 

    PNG
    media_image1.png
    522
    543
    media_image1.png
    Greyscale

Fig. I. Liang, Fig. 1 (Annotated)

    PNG
    media_image2.png
    480
    768
    media_image2.png
    Greyscale


Regarding claim 2, Liang discloses the ring segment of claim 1, wherein Liang (Fig. 1 and 5) further discloses that the first side surface (projects out of page and so would be adjacent another first side surface of an adjacent ring segment) faces a neighboring ring segment (15), and the second side surface faces a neighboring turbine vane. Refer to Fig. I and II above.
Regarding claim 5, Liang discloses the ring segment of claim 1, wherein Liang (Fig. 5) further discloses that the first cooling passage is formed to extend in a circumferential direction of the turbine, and wherein the second cooling passage is formed to extend in a longitudinal direction of a central axis of the turbine. Refer to Fig. II above. 
Regarding claim 14, Liang (Fig. 1, 2, and 5) discloses a turbine (Abstract) comprising: a rotor disk (Col. 1, lines 20-24) configured to be rotatable; a plurality of turbine blades (Col. 1, lines 20-24; 16) and turbine vanes (Col. 1, lines 20-24) which are installed on the rotor disk; and a turbine casing (11) which accommodates the turbine blades (Col. 1, lines 20-24), the turbine vanes (Col. 1, lines 20-24); and a plurality of ring segments (15) which are mounted to the turbine casing (11) and are positioned outside the turbine blade (16), wherein the ring segment (15) comprises a shielding wall configured to face an inner circumferential surface of the turbine casing (11), and a first hook part and a second hook part configured to protrude from the shielding wall toward the turbine casing (11) to be coupled to the turbine casing (11), and wherein the ring segment (15) includes a plurality of first cooling passages extending in a circumferential direction of the turbine and a chamber (19) configured to be connected to the first 
Regarding claim 15, Liang discloses the turbine of claim 14, wherein Liang (Fig. 1 and 5) further discloses that the first cooling passage connects a main cavity (19) and a first side surface facing a neighboring ring segment, the main cavity (19) being formed between the first hook part and the second hook part. Refer to Fig. I and II above.   
Regarding claim 20, Liang (Fig. 1, 2, and 5) discloses a gas turbine (Col. 1, lines 15-17) comprising: a compressor (implicitly disclosed) configured to compress air drawn thereinto from an outside; a combustor (Col. 1, lines 20-24) configured to mix fuel with air compressed by the compressor and combust a mixture of the fuel and the compressed air; and a turbine (Col.1, lines 15-17) comprising a plurality of turbine blades (16) configured to be rotated by combustion gas discharged from the combustor (Col. 1, lines 20-24), wherein the turbine (Col. 1, lines 15-17) comprises a rotor disk (implicitly disclosed by the turbine blades) configured to be rotatable, a plurality of turbine blades (16) and turbine vanes which are installed on the rotor disk, a turbine casing (11) which accommodates the turbine blades (16) and the turbine vanes, and a plurality of ring segments (15) which are mounted to the turbine casing (11) and are positioned (outside the turbine blades (16)). Refer to Fig. I and II above.  

Claim(s) 1, 3, 6, 8, 9, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sezer et al. (US 9,464,538; hereinafter Sezer). 
Regarding claim 1, Sezer (Fig. 1-3 and 8) discloses a ring segment (100) comprising: a shielding wall mounted to a turbine casing (38) which accommodates a 

    PNG
    media_image3.png
    395
    636
    media_image3.png
    Greyscale

Fig. III. Sezer, Fig. 2 (Annotated)

    PNG
    media_image4.png
    840
    765
    media_image4.png
    Greyscale

Fig. IV. Sezer, Fig. 8 (Annotated)
Regarding claim 3, Sezer discloses the ring segment of claim 1, wherein Sezer (Fig. 4) further discloses that the chamber (130) is formed inside the shielding wall. Figure 4 shows that that the chamber (130) extends down into the shielding wall and so is partially formed inside the shielding wall. Refer to Fig. III above.   
Regarding claim 6, Sezer, discloses the ring segment of claim 1, Sezer (Fig. 3 and 8) further discloses a reinforcing projection configured to protrude from the 

    PNG
    media_image5.png
    375
    724
    media_image5.png
    Greyscale

Fig. V. Sezer, Fig. 3 (Annotated)
	Regarding claim 8, Sezer discloses the ring segment of claim 6, wherein Sezer (Fig. 3, 4, and 8) further discloses that the chamber (130) is formed to extend from an interior of the shielding wall to an interior of the reinforcing projection. Since the chamber (130) extends around the entire segment (Fig. 8), the upper surface of the chamber would extend into the reinforcing the projection as shown below. Refer to Fig. V above and VI below. 

    PNG
    media_image6.png
    352
    862
    media_image6.png
    Greyscale


	Regarding claim 9, Sezer discloses the ring segment of claim 8, wherein Sezer (Fig. 3 and 8) further discloses that an upper surface of the chamber (20, 24, and 26) is positioned higher than an upper surface of the shielding wall (12), and a lower surface of the chamber (20, 24, and 26) is positioned lower than the upper surface of the shielding wall (12). Refer to Fig. VI above.   
Regarding claim 14, Sezer (Fig. 1-3 and 8) discloses a turbine (22) comprising: a rotor disk (Col. 1, lines 24-26) configured to be rotatable; a plurality of turbine blades (36) and turbine vanes (34) which are installed on the rotor disk; and a turbine casing (38) which accommodates the turbine blades (36), the turbine vanes (34); and a plurality of ring segments (100) which are mounted to the turbine casing (38) and are positioned outside the turbine blade (36), wherein the ring segment (100) comprises a shielding wall configured to face an inner circumferential surface of the turbine casing (38), and a first hook part and a second hook part configured to protrude from the shielding wall toward the turbine casing (38) to be coupled to the turbine casing (38), and wherein the ring segment (100) includes a plurality of first cooling passages extending in a circumferential direction of the turbine (22) and a chamber (130) configured to be connected to the first cooling passages and extend in a longitudinal direction of a central axis of the turbine (130). Refer to Fig. III and IV above.  
Regarding claim 16, Sezer discloses the turbine of claim 14, wherein Sezer (Fig. 3, 4, and 8) further discloses a reinforcing projection configured to protrude from the shielding wall and extend from the first hook part toward the second hook part, wherein the chamber (65) is formed to extend from an interior of the shielding wall to an .  

Claim(s) 1, 4, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomita et al. (US 7,033,138; hereinafter Tomita). 
Regarding claim 1, Tomita (Fig. 1-5 and 7) discloses a ring segment (3915) comprising: a shielding wall mounted to a turbine casing (9) which accommodates a turbine blade (3) and configured to face an inner circumferential surface of the turbine casing (9); a first hook part and a second hook part configured to protrude from the shielding wall toward the turbine casing (9) to be coupled to the turbine casing (9); a main cavity formed between the first hook part and the second hook part; a plurality of first cooling passages (62) configured to connect the main cavity and first side surfaces (50) facing each other of the shielding wall; a plurality of second cooling passages (35) configured to extend in a direction crossing the first cooling passage (62) and connect the main cavity and second side surfaces (34) facing each other of the shielding wall; and a chamber (65) configured to be connected to the first cooling passages (62). Refer to Fig. VIII and IX below. 

    PNG
    media_image7.png
    381
    583
    media_image7.png
    Greyscale

Fig. VIII. Tomita, Fig. 1 (Annotated)


    PNG
    media_image8.png
    618
    929
    media_image8.png
    Greyscale
Fig. IX. Tomita, Fig. 2 (Annotated)
Regarding clam 4, Tomita discloses the ring segment of claim 1, wherein Tomita (Fig. 1, 3, and 7) further discloses that the chamber (65) is formed to extend from the first hook part toward the second hook part (chamber (65) extends almost the entire length of the section and can be interpreted to read upon this limitation). Refer to Fig. IX above.  
Regarding claim 6, Tomita discloses the ring segment of claim 1, wherein Tomita (Fig. 5, 7) further discloses a reinforcing projection configured to protrude from the shielding wall and extend from the first hook part toward the second hook part. Refer to Fig. IX.   
Regarding claim 7, Tomita discloses the ring segment of claim 6, wherein Tomita (Fig. 7) further discloses an inlet (61) of the first cooling passage (62) is formed on an inner surface of the reinforcing projection, and an outlet of the first cooling passage (62) is formed on the first side surface (50). Refer to Fig. X above. 

    PNG
    media_image9.png
    526
    802
    media_image9.png
    Greyscale



Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, the closest prior art of record fails to disclose that the chamber is a circular longitudinal cross-sectional surface and the first cooling passage is connected in an eccentric direction with respect to a center of the chamber to induce swirl inside the chamber. 
Regarding claim 12, the closest prior art of record fails to disclose a plurality of chambers which are spaced apart from each other in a height direction of the reinforcing projection and have a circular longitudinal cross-sectional surface are formed to be connected in the first cooling passage and the chambers are communicated with each other by a connection passage extending in an eccentric direction with respect to a center of the chamber. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Liotta et al. (US 5,993,150) discloses a ring segment with cooling channels that extend through the lateral sides of the ring segment. 
Liang (US 7,988,410) discloses a blade shroud segment in which vortex chambers are formed in the segment. 
Liang (US 7,670,108) discloses an air seal unit with impingement cavities. 
Liang et al. (US 2013/0011238) discloses a ring segment with circular impingement chambers. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Danielle M. Christensen/Examiner, Art Unit 3745